Order, Supreme Court, New York County (Paula Omansky, J.), entered December 30, 1999, which, in a declaratory judgment action involving the amount of rent due under a commercial lease, granted plaintiff’s motion for a Yellowstone injunction, unanimously affirmed, without costs.
Plaintiff sufficiently demonstrated that it will be able to pay the alleged rent arrears should defendant ultimately prevail. There is no need for an undertaking, defendant being adequately protected by the value of the building improvements installed by plaintiff at its own expense. The direction that *112plaintiff continue to pay rent at the same rate it has been paying since December 1987 was a proper exercise of discretion that gave appropriate consideration to the long-standing status quo. We have considered and rejected defendant’s other arguments. Concur — Rosenberger, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ.